UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1308


CLAUDE HOLLAND; LORI HOLLAND,

                   Plaintiffs – Appellants,

             v.

STATE OF MARYLAND; R. HUNTER NELMS; ROBERT VAN METER, Major,

                   Defendants – Appellees,

             and

WICOMICO COUNTY, MARYLAND,

                   Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:06-cv-01649-AMD)


Submitted:    December 8, 2008                Decided:   January 20, 2009


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Vacated and remanded in part; affirmed in part by unpublished
per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salisbury,
Maryland, for Appellants. Douglas F. Gansler, Attorney General
of Maryland, Elissa D. Levan, Assistant Attorney General,
Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Claude Holland was employed as a Lieutenant in the

Wicomico County Sheriff’s Department located in the state of

Maryland.     After his termination, Holland filed an action under

42 U.S.C. § 1983 (2000) alleging causes of action for violations

of his Fourteenth and First Amendment rights relating to his

termination.       Holland     appeals   from        the   district   court’s

March 10, 2007 order granting the Defendants’ motion to dismiss

in part, and the court’s February 25, 2008 final order granting

summary judgment on Holland’s First Amendment claim.               On appeal,

Holland raises two issues: (1) whether the district court erred

by dismissing his Fourteenth Amendment reputational claim; and

(2) whether the district court erred by dismissing his First

Amendment claim.       For the reasons that follow, we vacate and

remand as to the first issue, and affirm the dismissal of the

second issue.

            Holland    alleged   that    his    termination,       which   was

covered in some detail in the local press, cast his reputation

in a negative light.         The district court dismissed this claim

noting that as an at-will state employee, Holland did not have a

protected liberty interest sufficient to sustain a due process

challenge   to   his   termination   under     the    Fourteenth   Amendment.

The court relied on its own case, Andrew v. Clark, 472 F. Supp.

2d 659 (D. Md. 2007), for this proposition.                We find no error

                                     3
with    this   decision.          See     generally      Am.     Mfrs.      Mut.      Ins.

Co. v. Sullivan, 526 U.S. 40, 59 (1999).

            Holland,       however,     also    specifically         pled     that    his

reputation     had   been       damaged   by    the    press     coverage       of    his

termination and that he was given no official notice of why he

was    terminated    and   no    opportunity     to    be    heard    regarding       the

matter.     See Bd. of Regents v. Roth, 408 U.S. 564, 573 (1972)

(noting    that   minimal       procedural     due    process    owed    to    a     state

employee whose good name, reputation, honor, or integrity is at

stake because of what the government has done to him).                             It is

well      established        that       government          employees         have      a

constitutionally protected liberty interest in their good name,

reputation, honor or integrity, and that this liberty interest

is     implicated    by     public      announcement        of   reasons       for     an

employee’s discharge.           Johnson v. Morris, 903 F.2d 996, 999 (4th

Cir. 1990).       Because this issue was summarily dismissed, under

Fed. R. Civ. P. 12(b)(6), we make no finding as to whether

Holland has stated the requisite grounds for relief.                          See Stone

v. Univ. of Md. Med. Sys. Corp., 855 F.2d 167, 172 n.5 (4th Cir.

1988) (listing necessary factors for relief for such a claim).

Accordingly, we vacate and remand this reputational Roth claim

to the district court for further proceedings consistent with

this opinion.



                                          4
            We find that Holland’s First Amendment claim fails.

The   speech     at    issue--here     Holland’s      candid       comments      to    the

Sheriff    regarding       the   job    performance         of    Holland’s       direct

supervisor--are not the type of speech protected by the First

Amendment.       Personal grievances, complaints about conditions of

employment,       or   expressions     about       other    matters    of     personal

interest    do     not   constitute     speech       about       matters    of    public

concern    that    are    protected    by    the    First    Amendment,          but   are

matters more immediately concerned with the self-interest of the

speaker as an employee.          Stroman v. Colleton County Sch. Dist.,

981 F.2d 152, 156 (4th Cir. 1992); see Garcetti v. Ceballos, 547

U.S. 410, 417-20 (2006); Connick v. Myers, 461 U.S. 138, 142,

147-48    (1983).        Accordingly,    we    affirm      the     district      court’s

dismissal of this claim.

                                               VACATED AND REMANDED IN PART;
                                                            AFFIRMED IN PART




                                         5